NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 16/510,384, was filed on July 12, 2019, and claims priority from US Provisional Application 62/697,038, filed July 12, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s communication of July 18, 2022.
Claims 1, 3-12, 14, and 16-20 are pending, of which claims 1, 10, and 17 are independent.  
Independent claim 10 was amended in the current response.  Claims 2, 13, and 15 were previously cancelled.
All pending claims have been examined on the merits.  

Drawings
Figures 3, 5, and 7-11 are in Grey Scale, not in Black and White, and are being treated as color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. 
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-9 were previously allowed, for the reasons provided in the Non-Final Office Action mailed Jan. 14, 2022. 
Claims 17-20 were previously allowed, for the reasons provided in the Final Office Action mailed June 16, 2022.
Claims 10-12, 14, and 16 are currently allowed. 
Independent claim 10 was previously rejected under 35 USC § 101.  The Examiner finds Applicant’s arguments regarding the most recent amendments to independent claim 10 to be persuasive.  The Examiner finds the claim to now be eligible over 35 USC § 101, due to its recitation of “training” software, along the lines of Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in January 2019.
Dependent claims 11, 12, 14, and 16 are allowed, because they depend from allowable independent claim 10.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In regards to the newly cited references US-2011/0238435-A1 to Rapaport et al. (“Rapaport”, Published Sep. 29, 2011), US-6,757,898-B1 to Ilsen et al. (“Ilsen”, Published Jun. 29, 2004), and US-10,395,330-B2 to Dorris et al. (“Dorris”, Eff. Filed Feb. 17, 2016), none of these reference either individually or in combination teach the following newly amended features of independent claim 10:
“said software updating the storage based on if the bill is paid in response to the communication so that based on bill collection success and when accessing the storage to determine patient visit context data and/or communication methodology for future communications, the software gives greater weight to the communication methodology and/or altered message content which is/are associated with actual bill collection success so that the software learns for future communications based on data in the storage indicative of the bill collection success in response to the communication methodology and/or altered message content.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
August 2, 2022